IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00336-CV

WILLIAM PATRICK ALEXANDER,
                                                           Appellant
v.

LISA M. BIRNEL, RONALD FOX, EDWARD
SMITH, WILLIS W. OWENS, III, JOHN E. RITTER,
GILBERT CAMPUZANO, AND BRUCE ARMSTRONG,
                                         Appellees


                          From the 52nd District Court
                              Coryell County, Texas
                          Trial Court No. COT-11-40924


                          MEMORANDUM OPINION


      William P. Alexander, a prison inmate, attempts to appeal from the trial court’s

order granting summary judgment in favor of six of eight defendants sued by

Alexander. By letter dated October 31, 2013, the Clerk of this Court notified Alexander

that the appeal was subject to dismissal because it appeared that the order which is the

subject of the appeal is not a final, appealable order because it does not dispose of all

parties and claims. By the same letter, the Clerk also warned Alexander that the Court

would dismiss the appeal unless, within 10 days from the date of the letter, a response
was filed showing grounds for continuing the appeal.                      A response was filed on

November 12, 2013 but it does not show grounds for continuing the appeal.

        Alexander argues in his response that Rule 58(a) of the Federal Rules of Civil

Procedure allows him to appeal an order that does not dispose of all parties and claims.

The federal rules do not apply to Texas state courts of appeal. As a general rule in

Texas, an appeal may be taken only from a final judgment. See Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001). An order or judgment is final when it disposes of

all parties and claims. Id. at 205. The order Alexander attempts to appeal does not

dispose of his claims against two defendants, Lisa M. Birnel and Ronald C. Fox.

        Accordingly, the trial court's order, signed on September 11, 2013, is not final,

and Alexander may not appeal that order at this time.

        This appeal is dismissed. TEX. R. APP. P. 42.3(a).1



                                                 TOM GRAY
                                                 Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed November 21, 2013
[CV06]



1 A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by the
Texas Supreme Court, a petition for review must be filed with the Texas Supreme Court clerk within 45
days after either the date the court of appeals’ judgment was rendered or the date the last ruling on all
timely motions for rehearing was made by the court of appeals. TEX. R. APP. P. 53.7(a).


Alexander v. Birnel                                                                                 Page 2